DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 12/30/2021. Claims 1-7, 10-25, and 27-31 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 01/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10206054, US 10165383, US 9462404, US 8270618, US 10455344, US 10425757, US 10299058, US 10237674, US 10433091, US 7447317 have been reviewed and are accepted.  The terminal disclaimer has been recorded.

Examiner Note to 35 U.S.C. 101
The Examiner notes the withdrawal of the 35 U.S.C.101 SME (abstract) rejections as a result of the agreed to Examiner’s Amendment below in order to show the claimed limitations specifically tied to a practical application. More specifically, for the claims directed towards the encoded, the audio encoding is realized by the compression of the information which is then sent to a decoder. Further, for the claims directed towards the decoder, the specific playback of the decoded information thus relating to audio reconstruction. 
Response to Amendments and Arguments
The Applicant’s arguments were considered but they were not persuasive with respect to the 35 USC 101 abstract rejections. Hence, the Examiner proposed an Examiner amendment as noted below on how to overcome this rejection and further see note above. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kerry Sisselman on 01/07/2022 and 01/13/2022.

The application has been amended as follows: 
	Please REPLACE Claim 1:	--Claim 1 (currently amended):  An apparatus for processing a multi-channel audio signal, the multi-channel audio signal comprising at least three original audio channels, comprising:

	a provider for providing a first downmix channel and a second downmix channel, the first and the second downmix channels being derived from the at least three original audio channels;

	a calculator for calculating channel side information for a selected original channel of the at least three original audio channels, the calculator being operative to calculate the channel side information such that a downmix channel or a combined downmix channel comprising the first and the second downmix channels, when weighted using the channel side information, results in an approximation of the selected original channel; and

	a generator for generating output data, the output data comprising the channel side information;

	the multi-channel audio signal including a left channel, a left surround channel, a right channel and a right surround channel;

said provider being operative to provide the first downmix channel as a left downmix channel and to provide the second downmix channel as a right downmix channel, the left and the right downmix channels being formed such that a result, when played, is a stereo representation of the multi-channel audio signal, and 

said calculator being operative 

to calculate the channel side information for the left channel as the selected original channel using the left downmix channel, 

to calculate the channel side information for the right channel as the selected original channel using the right downmix channel,

to calculate the channel side information for the left surround channel as the selected original channel using the left downmix channel, and

to calculate the channel side information for the right surround channel as the selected original channel using the right downmix channel;

	wherein the output data are formed as an output bitstream, and wherein the apparatus is configured for transmitting the output bitstream to a bitstream decoder.






























--


	Please CANCEL Claim 6:	

	Please REPLACE Claim 7:-- Claim 7 (currently amended):  An apparatus for processing a multi-channel audio signal, the multi-channel audio signal comprising at least three original audio channels, comprising:

	a provider for providing a first downmix channel and a second downmix channel, the first and the second downmix channels being derived from the at least three original audio channels;

	a calculator for calculating channel side information for a selected original channel of the at least three original audio channels, the calculator being operative to calculate the channel side information such that a downmix channel or a combined downmix channel comprising the first and the second downmix channels, when weighted using the channel side information, results in an approximation of the selected original channel; and

	a generator for generating output data, the output data comprising the channel side information;

	the at least three original audio channels including a center channel;[[,]]

	a combiner for combining the first downmix channel and the second downmix channel to acquire the combined downmix channel; 

	said calculator being configured for calculating the channel side information for an original center channel as the selected original channel such that the combined ; and

wherein the output data are formed as an output bitstream, and wherein the apparatus is configured for transmitting the output bitstream to a bitstream decoder.—

	Please REPLACE Claim 10: -- Claim 10 (currently amended):  The apparatus in accordance with claim [[6]]1, wherein the provider is operative to receive the first and the second downmix channels as externally supplied downmix channels.—

	
Please REPLACE Claim 11: -- Claim 11 (currently amended):  The apparatus in accordance with claim [[6]]1, wherein the first downmix channel and the second downmix channel are composite channels being composed of at least two of the at least three original audio channels in varying degrees, wherein the calculator is operative, to use, for calculating the channel side information, the downmix channel of the first and the second downmix channels, which is stronger influenced by the selected original channel when compared to the other downmix channel of the first and the second downmix channels.—


	Please REPLACE Claim 21:-- Claim 21 (currently amended):  A method of processing a multi-channel audio signal, the multi-channel audio signal comprising at least three original audio channels, comprising:

	providing a first downmix channel and a second downmix channel, the first and the second downmix channels being derived from the at least three original audio channels, the at least three original audio channels including a center channel;

	calculating channel side information for a selected original channel of the at least three original audio channels such that a downmix channel or a combined downmix channel comprising the first and the second downmix channels, when weighted using the channel side information, results in an approximation of the selected original channel; and

	generating output data, the output data comprising the channel side information;

combining the first downmix channel and the second downmix channel to acquire the combined downmix channel; 

wherein the step of calculating the channel side information is performed for an original center channel as the selected original channel such that the combined ; and

wherein the output data are formed as an output bitstream, and wherein the method is operative for transmitting the output bitstream to a bitstream decoder.—
	

Please REPLACE Claim 22:-- Claim 22 (currently amended):  An apparatus for inverse processing of input data, the input data comprising channel side information, a first downmix channel or a signal derived from the first downmix channel, and a second downmix channel or a signal derived from the second downmix channel, wherein the first downmix channel and the second downmix channel are derived from at least three original audio channels of a multi-channel audio signal, and wherein the channel side information are calculated such that a downmix channel or a combined downmix channel comprising the first downmix channel and the second downmix channel, when weighted using the channel side information, results in an approximation of a selected original channel, the apparatus comprising:

	an input data reader for reading the input data to acquire the first downmix channel or a signal derived from the first downmix channel and the second downmix channel or a signal derived from the second downmix channel and the channel side information; 

	a channel reconstructor for reconstructing the approximation of the selected original channel using the channel side information and the first downmix channel or the second downmix channel or the combined downmix channel to acquire the approximation of the selected original channel;

	said channel reconstructor being operative to reconstruct an approximation for a center channel using the channel side information for the center channel and the combined downmix channel; and

wherein the apparatus is configured for playing back the approximation for the center channel.—


Please REPLACE Claim 25: --Claim 25 (currently amended):  An apparatus for inverse processing of input data, the input data comprising channel side information, a first downmix channel or a signal derived from the first downmix channel and a second downmix channel or a signal derived from the second downmix channel, wherein the first downmix channel and the second downmix channel are derived from at least three original audio channels of a multi-channel audio signal, and wherein the channel side 

	an input data reader for reading the input data to acquire the first downmix channel or a signal derived from the first downmix channel and the second downmix channel or a signal derived from the second downmix channel and the channel side information; 

	a channel reconstructor for reconstructing the approximation of the selected original channel using the channel side information and the first or the second downmix channel or the combined downmix channel to acquire the approximation of the selected original channel;

wherein the at least three original audio channels includes a left channel, a left surround channel, a right channel, a right surround channel and a center channel;[[,]] 

wherein the first downmix channel and the second downmix channel are a left downmix channel and a right downmix channel, respectively;

wherein the input data comprise channel side information for at least three of the left channel, the left surround channel, the right channel, the right surround channel and the center channel; [[,]]

wherein the channel reconstructor is operative 

to reconstruct an approximation for the left channel using channel side information for the left channel and the left downmix channel, 

to reconstruct an approximation for the left surround channel using channel side information for the left surround channel and the left downmix channel, 

to reconstruct an approximation for the right channel using channel side information for the right channel and the right downmix channel, and

to reconstruct an approximation for the right surround channel using channel side information for the right surround channel and the right downmix channel; and

wherein the apparatus is configured for playing back the approximation for the left channel, the approximation for the left surround channel, the approximation for the right channel and the approximation for the right surround channel.—


Please REPLACE Claim 27:-- Claim 27 (currently amended):  A method of inverse processing of input data, the input data comprising channel side information, a first downmix channel or a signal derived from the first downmix channel and a second downmix channel or a signal derived from the second downmix channel, wherein the first downmix channel and the second downmix channel are derived from at least three original audio channels of a multi-channel audio signal, and wherein the channel side information are calculated such that a downmix channel or a combined downmix channel comprising the first downmix channel and the second downmix channel, when weighted using the channel side information, results in an approximation of a selected original channel, the method comprising:

	reading the input data to acquire the first downmix channel or a signal derived from the first downmix channel and the second downmix channel or a signal derived from the second downmix channel and the channel side information; and

	reconstructing the approximation of the selected original channel using the channel side information and the first downmix channel or the second downmix channel or the combined downmix channel to acquire the approximation of the selected original channel;

wherein the reconstructing step comprises reconstructing an approximation for a center channel using channel side information for the center channel and the combined downmix channel; and

wherein the method is operative for playing back the approximation for the center channel.—



	Please REPLACE Claim 28: -- Claim 28 (currently amended):  A non-transitory digital storage medium having a computer program stored thereon to perform the method of processing a multi-channel audio signal, the multi-channel audio signal having at least three original audio channels, which method comprises:



calculating channel side information for a selected original channel of the at least three original audio channels such that a downmix channel or a combined downmix channel comprising the first and the second downmix channels, when weighted using the channel side information, results in an approximation of the selected original channel; 

generating output data, the output data comprising the channel side information;

	combining the first downmix channel and the second downmix channel to acquire the combined downmix channel; and

	wherein the step of calculating the channel side information is performed for an original center channel as the selected original channel such that the combined downmix channel when weighted using the channel side information results in an approximation of the original center channel; and

	wherein the output data are formed as an output bitstream, and wherein the method is operative for transmitting the output bitstream to a bitsream decoder;

when said computer program is run by a computer.--


Please REPLACE Claim 29:-- Claim 29 (currently amended):  A non-transitory digital storage medium having a computer program stored thereon to perform the method for inverse processing of input data, the input data comprising channel side information, a first downmix channel or a signal derived from the first downmix channel and a second downmix channel or a signal derived from the second downmix channel, wherein the first downmix channel and the second downmix channel are derived from at least three original audio channels of a multi-channel audio signal, and wherein the channel side information are calculated such that a downmix channel or a combined downmix channel comprising the first downmix channel and the second downmix channel, when weighted using the channel side information, results in an approximation of a selected original channel, which method comprises:

reading the input data to acquire the first downmix channel or a signal derived from the first downmix channel and the second downmix channel or a 

reconstructing the approximation of the selected original channel using the channel side information and the first downmix channel or the second downmix channel or the combined downmix channel to acquire the approximation of the selected original channel;

wherein the step of reconstructing includes reconstructing an approximation for a center channel using channel side information for the center channel and the combined downmix channel; and

wherein the method is operative for playing back the approximation for the center channel;

when said computer program is run by a computer.
--

Please REPLACE Claim 30:-- Claim 30 (currently amended):  A method of inverse processing of input data, the input data comprising channel side information, a first downmix channel or a signal derived from the first downmix channel and a second downmix channel or a signal derived from the second downmix channel, wherein the first downmix channel and the second downmix channel are derived from at least three original audio channels of a multi-channel audio signal, and wherein the channel side information are calculated such that a downmix channel or a combined downmix channel comprising the first downmix channel and the second downmix channel, when weighted using the channel side information, results in an approximation of a selected original channel, the method comprising:

	reading the input data to acquire the first downmix channel or a signal derived from the first downmix channel and the second downmix channel or a signal derived from the second downmix channel and the channel side information; 

	reconstructing the approximation of the selected original channel using the channel side information and the first or the second downmix channel or the combined downmix channel to acquire the approximation of the selected original channel,

wherein the at least three original audio channels comprise a left channel, a left surround channel, a right channel, a right surround channel, and center channel, wherein the first downmix channel and the second downmix channel are a left downmix channel and a right downmix channel, respectively, and wherein the input data ;

the step of reconstructing including: 

reconstructing an approximation for the left channel using channel side information for the left channel and the left downmix channel; 

reconstructing an approximation for the left surround channel using channel side information for the left surround channel and the left downmix channel; 

reconstructing an approximation for the right channel using channel side information for the right channel and the right downmix channel; and

reconstructing an approximation for the right surround channel using channel side information for the right surround channel and the right downmix channel; and

wherein the method is operative for playing back the approximation for the left channel, the approximation for the left surround channel, the approximation for the right channel and the approximation for the right surround channel.—


Please REPLACE Claim 31:-- Claim 31 (currently amended):  A non-transitory digital storage medium having a computer program stored thereon to perform, when said computer program is run by a computer, the method for inverse processing of input data, the input data comprising channel side information, a first downmix channel or a signal derived from the first downmix channel and a second downmix channel or a signal derived from the second downmix channel, wherein the first downmix channel and the second downmix channel are derived from at least three original audio channels of a multi-channel audio signal, and wherein the channel side information are calculated such that a downmix channel or a combined downmix channel comprising the first downmix channel and the second downmix channel, when weighted using the channel side information, results in an approximation of a selected original channel, which method comprises:

reading the input data to acquire the first downmix channel or a signal derived from the first downmix channel and the second downmix channel or a signal derived from the second downmix channel and the channel side information; 

;[[,]]

wherein the at least three original audio channels comprise a left channel, a left surround channel, a right channel, a right surround channel, and center channel, wherein the first downmix channel and the second downmix channel are a left downmix channel and a right downmix channel, respectively, and wherein the input data comprise channel side information for at least three of the left channel, the left surround channel, the right channel, the right surround channel, and the center channel;

wherein the step of reconstructing comprises:

reconstructing an approximation for the left channel using channel side information for the left channel and the left downmix channel;

reconstructing an approximation for the left surround channel using channel side information for the left surround channel and the left downmix channel;

reconstructing an approximation for the right channel using channel side information for the right channel and the right downmix channel; and

reconstructing an approximation for the right surround channel using channel side information for the right surround channel and the right downmix channel; and

wherein the method is operative for playing back the approximation for the left channel, the approximation for the left surround channel, the approximation for the right channel, and the approximation for the right surround channel.—



Please ADD Claim 32: -- Claim 32 (new):  The apparatus in accordance with claim 7, wherein the provider is operative to derive the first downmix channel and the second downmix channel from the original channels using a first predetermined linear weighted combination for the first downmix channel and using a second predetermined linear weighted combination for the second downmix channel.—


Please ADD Claim 33:-- Claim 33 (new):  The apparatus in accordance with claim 32, wherein the first predetermined linear weighted combination is defined as follows:

Lc = t.(L + a.Ls + b.C); or

	and wherein the predetermined second linear weighted combination is defined as follows:

	Rc = t.(R + a.Rs + b.C),

	wherein Lc is the first downmix channel, wherein Rc is the second downmix channel, wherein t, a and b are weighting factors smaller than 1, wherein L is an original left channel, wherein C is an original center channel, wherein R is an original right channel, wherein Ls is an original left surround channel, and wherein Rs is an original right surround channel.—


 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As to claims 1 and 21, Herre teaches an apparatus for processing a multi-channel audio signal, the multi-channel audio signal having at least three original channels, comprising: provider for providing a first downmix channel and a second downmix channel (see Figure 1A, Lc’ and Rc’) (e.g. Applicant refers to the same notation as downmix channels, respectively (see Applicant’s Specification Page 25, line 14)), the first and the second downmix channels being derived from the original channels (see Figure 1A, L, R, C, Ls, and Rs); calculator for calculating channel side information for a selected original channel of the original signals (see Figure 3A, L, C, R, Ls, or Rs), the means for calculating being operative to calculate the channel side information (see Figure 3A, element 1 and element 4, “Joint Stereo Coder” and col. 2, lines 62-64) (e.g. The Applicant refers to the channel side information as being obtained from intensity stereo or binaural cue coding (see Applicant’s specification, page 13, lines 30-32). Further the channel side information is a constant, which has been calculated from the 
Furthermore, Herre teaches Herre et al. discloses an apparatus for inverse processing of input data  (see Figure 3C), the input data including channel side information, a first downmix channel or a signal derived from the first downmix channel and a second downmix channel or a signal derived from the second downmix channel (see Figure 3C, Lc’ and Rc’) (e.g. Applicant refers to the same notation as downmix channels, respectively (see Applicant’s Specification Page 25, line 14)),  wherein the first downmix channel and the second downmix channel are derived from at least three original channels of a multi-channel audio signal (see equation 2), and wherein the channel side information are calculated such that a downmix channel or a combined downmix channel including the first downmix channel and the second downmix channel, when weighted using the channel side information, results in an approximation of the selected original channel, the apparatus comprising (see col. 6, lines 50-60): an input data reader for reading the input data to obtain the first downmix channel or a signal derived from the first downmix channel and the second downmix channel or a signal derived from the second downmix channel and the channel side information (Figure 3A and  element 1 of Figure 3A,) (e.g.  The input data from the original channels are being read. Applicant refers to inverse processing as deriving the surround channels from the downmix channels (see Applicant’s Specification page 8 line 32-page 9, line 1)); and a channel reconstructor for reconstructing the approximation of the selected original .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






02/17/2022